Citation Nr: 1316157	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a secondary basis.

2.  Entitlement to a compensable evaluation for myoma of the uterus.

3.  Entitlement to an increased evaluation for migraine headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active military duty from January 1985 to January 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO in Waco, Texas.

The Board remanded the above issues in a September 2011 decision and remand which also denied service connection for hypertension on a direct basis, denied an increased rating for a lumbar spine disability, and denied an increased initial rating for left leg radiculopathy.  The Veteran did not appeal those decisions and they are now final.  See 38 U.S.C.A. § 7104 (West 2002).

The September 2011 decision and remand also reopened claims for service connection for a psychiatric disorder and for a bilateral leg disability.  Service connection was granted for those claims while this case was on remand in an October 2012 rating decision.  The Veteran has not, as yet, disagreed with the effective dates or initial ratings assigned.  These issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board regrets the additional delay but remand is necessary for all of the Veteran's claims.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

First, the Board remanded the Veteran's claims in part to obtain all outstanding records of treatment after November 2008 from the Dallas, Texas, VA Medical Center.  Neither the physical claims file nor the Veteran's Virtual VA file contains any such records.  The December 2012 Supplemental Statement of the Case (SSOC) lists only May and June 2012 VA examination reports and a December 2012 VA medical opinion in the evidence associated with the claims file following the Board's remand.  There is no indication that the records were obtained in accordance with the Board's prior remand.  The Board must remand to obtain the Veteran's VA treatment records from November 2008 to the present from the Dallas, Texas, VA Medical Center.  See Stegall.  

Second, the September 2011 Board remand instructed that the Veteran be afforded a VA examination to obtain a medical opinion as to whether her hypertension was at least as likely as not caused or aggravated by her service-connected lumbar spine disability and/or migraine headaches, to include the pain from those disabilities and the medication prescribed for the disabilities.  The Veteran was afforded a May 2012 medical examination to obtain an opinion as to whether her hypertension was caused or aggravated by her service-connected disabilities or medication prescribed for those disabilities.  The examiner concluded that the Veteran's hypertension was neither caused nor aggravated by her service-connected lumbar spine or migraine headache disabilities, to include pain from those disabilities and the medications prescribed for them, but failed to provide a rationale.  The AMC, which developed this appeal on remand, identified this error and sent the claims file for a December 2012 medical opinion.  This opinion provided negative nexus evidence, but omitted the relevant aggravation rationale.  The opinion states that pain and medications "can transiently elevate blood pressure, but are not a secondary cause of blood pressure elevation..."  This opinion begins to address aggravation in stating that pain and certain medications "can" elevate blood pressure, but fails to apply that principle to the facts of this case or indicate that pain and certain medications cannot permanently worsen the hypertension beyond the natural course of the disease.  The Board concludes that this opinion is also inadequate and remands for an adequate medical opinion.  See Stegall.  

Third, the September 2011 Board remand instructed that the claims must be readjudicated.  If the claims remained denied, a supplemental statement of the case was to be provided to the Veteran and her representative.  An October 2012 rating decision granted service connection for a psychiatric disorder and for bilateral leg disabilities of shin splints and thrombophlebitis migrans.  The December 2012 SSOC denied service connection for hypertension, a compensable rating for myoma of the uterus, and TDIU.  Neither of these documents addressed the migraine headache rating issue.  Remand of this issue is also required.  See Stegall.  

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claims for entitlement to service connection for hypertension on a secondary basis, and increased evaluations for migraine headaches and myoma of the uterus because entitlement to schedular TDIU is based, in part, on the percentage assigned to the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas, Texas, VA Medical Center and obtain and associate with the claims file all outstanding records of treatment after November 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  After any additional records are associated with the claims file, obtain a medical opinion to determine whether the Veteran's hypertension has been at least as likely as not (a 50 percent or greater probability) aggravated (not permanently worsened beyond the natural course of the disease) by her service-connected disabilities or medications prescribed for those disabilities.  

A complete rationale is requested for any opinion expressed.  If the examiner is unable to provide the requested opinion without resort to speculation, he or she should so state and explain why an opinion would be speculative.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

